Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-35 are pending in this application.

Election/Restrictions
Applicant's arguments in the reply filed on July 29, 2022 is acknowledged and persuasive.  All claims will be examined and the Restriction Requirement posted on July 5, 2022 is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothstein et al. (J. Am Acad Derm’2017).
This reference discloses methods for treating vitiligo using ruxolitinib on pages 1054-1060.  (See Abstract, Fig. 1-4 and Table I).  These methods read on the instant claim.  Since this reference teaches the exact methods, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 1-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (WO 2018/200786).
This reference discloses methods for treating vitiligo using ruxolitinib on pages 1-3, 20, 25, 31-34 and 36-37.  (See Abstract, Fig. 1-5).  These methods read on the instant claim.  Since this reference teaches the exact methods, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Double Patenting
Claims 1-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of co-pending Application No. 17/023,269. 
This is a provisional non-statutory double patenting rejection.
Conclusion
	Claims 1-35 are pending.  Claims 1-35 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL V WARD/            Primary Examiner, Art Unit 1624